Appellant was convicted of burglary, his punishment being assessed at two years confinement in the penitentiary.
This record is before us without the evidence or any reserved exceptions to the ruling of the court. In the motion for new trial it is complained the verdict is contrary to the law and the evidence, and the court erred in refusing to allow Victor Torris to testify for the defendant; and because the court erred in permitting the testimony that was had in the habeas corpus trial; and because the charge of the court on recent possession of stolen property was not full enough and did not give the jury the full charge on the possession of recent stolen property. In the shape the record is in before us these matters are not in condition to be reviewed, therefore the judgment is affirmed.
Affirmed.